Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 01/20/2021, in which, claim(s) 1-21 is/are pending.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 18 have been considered. The objection have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-21 have been considered but are moot in view of the new ground(s) of rejection.

Examiner Notes:
Based on figure 1B-1D show of the user and communication device. As such, the communication device is consider structural and no 112 6th is issue.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recited wherein the binding relationship is established in response to determining that an observed usage of the communication device matches at least one of a primary user biometric and behavior data model. Since the binding relationship must be maintained between the device and the primary user. It is unclear how the borrow user can use the device as the usage behavior are not the same, which would break the binding. How would it be possible for the borrowing user maintained the binding relationship?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 11-12, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (Pat. No.: US 9,286,482 B1; hereafter Dumont) in view of King et al. (Pub. No.: US 2013/0305354 A1; hereinafter King).
Regarding claims 1, 11 and 18, Dumont discloses a communication system, comprising:
a communication device configured for use by a primary user and a borrowing user, wherein use of the communication device by the primary user is governed by primary user permissions, and wherein use of the communication device by a borrowing user is governed by borrowing user permissions (the electronic device containing known user and unknown default user with different sets of profiles and permission [Dumont; Fig. 1, 4 and associated text]); and
computer memory comprising a set of user binding instructions that, when executed by a processor, enable establishment of a binding relationship between the communication device and the primary user and, so long as the binding relationship between the communication device and the primary user is maintained, enable use of the communication device to be governed by the primary user permissions instead of the borrowing user permissions (the electronic device 
Dumont discloses the electronic device may allow access to all of the primary user's private information and all of the features of the electronic device.  On the other hand, when the electronic device determines that the current user is an unknown user, or that the current user is a known user who is authorized to access only limited information or features of the electronic device, the electronic device may send a communication to restrict the current user from accessing private information of the primary user.  In some cases, the electronic device may enable the primary user to designate which items known users and/or unknown users may access. Dumont does not explicilty discloses enable use of the communication device by the borrowing/secondary primary user to be governed by the primary user permissions instead of the borrowing user permissions; however, in a related and analogous art, King teaches this feature.
In particular, King teaches sharing of devices, in which the owner can hand the device to another person and they can use it freely, or in which the can use restricted mode, in which another person can only access restricted functions set by the owner [King; ¶26-31]. It would have been obvious before the effective filing date of the claimed invention to modify Dumont in view of King with the motivation to better control how the device can be shared.

Regarding claims 2, 12 and 16, Dumont-King combination discloses wherein the binding relationship between the communication device and the primary user is established and maintained in response to determining that the primary user has physical custody of the communication device and is currently interacting with a user interface of the communication 


Regarding claims 3, 17 and 20, Dumont-King combination discloses wherein the binding relationship is maintained on a continuous or periodic basis (the device validate the user after each lockout and login, which is consider periodic base; furthermore, determine unknown user and lock the device preventing access or disable certain apps [Dumont; Fig. 1, 4 and associated text]).

Regarding claim 21, Dumont-King combination discloses wherein the first primary user corresponds to an adult user and wherein the second primary user corresponds to a minor user [Dumont; Fig. 1, 4 and associated text].

Claims 4-10, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumont-King combination in view of Fisher (Pub. No.: US 2010/0305993 A1).
Regarding claims 4 and 13, Dumont-King combination discloses wherein the binding relationship is established in response to determining that an observed usage of the communication device matches at least one of a primary user biometric (biometric and recognition [Dumont; Fig. 1, 4 and associated text]). Dumont does not explicilty discloses behavior data model; however, in a related and analogous art, Fisher teaches this feature.


Regarding claim 5, Dumont-King-Fisher combination discloses wherein the primary user behavior data model is stored as an artificial neural network or a derivative of the artificial neural network [Fisher; ¶57]. The motivation to better protect the user based on behavior pattern.

Regarding claims 6, 14 and 19, Dumont-King-Fisher combination discloses wherein the primary user behavior data model is updated in response to detecting ongoing user behavior that matches the primary user behavior data model with at least a predetermined confidence score [Fisher; ¶10, 11, 13, 57]. The motivation to better protect the user based on behavior pattern.

Regarding claims 7 and 15, Dumont-King-Fisher combination discloses wherein the predetermined confidence score required to update the primary user behavior data model is higher than a predetermined confidence score required to maintain the binding relationship between the communication device and the primary user (when the user is at a certain score, it determines that the user is legitimate/illegitimate [Fisher; ¶10, 11, 13, 57]). The motivation to better protect the user based on behavior pattern.

claim 8, Dumont-King-Fisher combination discloses wherein the set of user binding instructions, when executed by the processor, further enable the binding relationship to be broken in response to detecting at least one of a user biometric and behavior that falls outside of an expected behavior of the primary user (lock the device when determine unknown user is using the device [Dumont; 5:17-39]. Fisher teaches making assessment which includes neural networks, decision models, pattern matching, etc., to find illegitimate users, based on user’s behavior [Fisher; ¶57]). The motivation to better protect the user based on behavior pattern.

Regarding claim 9, Dumont-King-Fisher combination discloses wherein, in response to the binding relationship being broken, use of the communication device is governed by the borrowing user permissions which restrict at least one feature of function of the communication device from being used as compared to the primary user permissions (restricts access to limited contents and apps [Dumont; 5:17-39]).

Regarding claim 10, Dumont-King-Fisher combination discloses wherein the set of user binding instructions, when executed by the processor, further enable a second binding relationship to be created and maintained in response to detecting a known borrowing user has physical custody of the communication device and is currently interacting with a user interface of the communication device (various user can be bind to the device based on the level 1 user’s authorization [Dumont; Fig. 1, 4 and associated text]).

Internet Communications
only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432